Title: From George Washington to George Bryan, 28–29 May 1778
From: Washington, George
To: Bryan, George


                    
                        sir.
                        Head Quarters Valley Forge 28[–29] May 1778
                    
                    I received your favor of the 23d instant, and sincerely condole with the Council and State on the loss of so worthy a citizen and president. I thank you exceedingly for your assurances of co-operation whenever circumstances of public honor & safety make it necessary.
                    As yet I have had no official information of the Marquiss De La Fayet⟨te’s⟩ appointment as Ambassador from the Court of France to the United States of North America. But when I am advised of such an event, I shall take a pleasure in giving the Council previous notice of his departure from the army. I am Sir, with all due respect your most hble sevt
                    
                        Go: Washington
                    
                    
                    
                        Head Quarters 29th May 1778 P.S. Before I received your letter of the 27th Instant, I had determined on all necessary measures, in case of the enemies evacuating Philadelphia, for the preservation of private property and the protection of the Citizen of every denomination. I would beg leave to recommend it to the civil authority of the commonwealth to fix itself as soon as possible in the City. Till then the Council may be assured of my endeavours and attention to the peace, safety and good order of the place.
                        Go: Washington
                    
                